Citation Nr: 1606559	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  07-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for polycythemia vera (also claimed as myelofibrosis).


[The motion of clear and unmistakable error in an August 2013 BVA decision that denied an effective date earlier than January 23, 2008, for the assignment of 10 percent rating for left middle neuropathy due to trauma from shrapnel will be the subject of a separate board decision].


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1967.  His service included a three month and a day tour in the Republic of Vietnam.  His decorations include the Purple Heart Medal.

This matter arises from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In this decision the RO denied the claim for entitlement to service connection for myelofibrosis (now diagnosed and claimed as polycythemia vera).  The Veteran perfected an appeal of this decision, as well as other rating decisions, to the Board of Veterans Appeals (Board).  He testified before the undersigned Veterans Law Judge at a Board video conference hearing in August 2012.  A transcript of the hearing is of record.  In August 2013, the Board denied, among other claims, entitlement to service connection for polycythemia vera.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) and in June 2015, the Court issued a Memorandum Decision vacating the Board's August 2013 decision as to the claim for entitlement to service connection for polycythemia vera.  The Court then remanded the matter for further proceedings consistent with the decision and dismissed the appeal as to the remainder of the Board's decision.  This matter is once again before the Board.

In addition to paper claim files, this appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system.

The Veteran submitted additional evidence to the Board in November 2015 with a waiver of jurisdictional review by the RO in the first instance.  38 C.F.R. § 20.1304(c).



FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.
 
2.  Polycythemia vera is not a disease presumed to be associated with Agent Orange/herbicides; it was first manifested years after service.  

3.  Polycythemia vera is attributable to service.


CONCLUSION OF LAW

Polycythemia vera was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of the Veterans Claims Assistance Act of 2000 is not required at this time.


II. Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); see generally 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was 'noted' during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010).  

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F. 1039, 1042 (Fed. Cir. 1994).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 267-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III. Analysis

Records show that the Veteran arrived in Vietnam in September 1966 and remained there until December 1966, when he sustained multiple injuries from an explosion while on patrol.  He contends that he developed myelofibrosis and/or polycythemia vera as a result of exposure to Agent Orange while serving in Vietnam.

The Veteran having served in Vietnam during the applicable time frame is presumed to have been exposed to Agent Orange during active service.  38 C.F.R. §§ 3.307, 3.309.

As to his claimed disability of polycythemia vera, the record shows that per a March 2006 VA examination report, a bone marrow biopsy and aspirate in September 2005 revealed myelofibrosis.  (see claims file, volume 4).  The March 2006 examiner found that there was no evidence of leukemia.  Thereafter, in August 2006, the Veteran was diagnosed at the Mayo Clinic as having polycythemia vera. 

In terms of the presumptive regulations, polycythemia vera is not on the list of presumptive diseases due to herbicide exposure and is thus not subject to herbicide presumptive service connection.  Nonetheless, as noted above, the Veteran can still establish service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F. 1039, 1042 (Fed. Cir. 1994).  

To this end, there is on file is an August 2012 letter from a VA physician practicing in the areas of hematology/oncology who informed VA that he was providing care for the Veteran for his myeloproliferative disorder with myelofibrosis, essential thrombocythemia and polycythemia vera.  He noted that the Veteran was a Vietnam veteran and had been exposed to carcinogenic Agent Orange.  He opined that the Veteran's myeloproliferative disorder was more likely than not caused by exposure to Agent Orange.  This opinion is of diminished weight due to the absence of any rational to support it.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and when there is sound reasoning for the conclusion).

There is also a VHA opinion by a physician practicing in the area of hematology/oncology who opined in January 2013 that the Veteran's myeloproliferative disease was less likely than not related to Agent Orange and/or benzene during his months of Vietnam Service.  Regarding the probative value of this opinion, the Court of Appeals for Veterans Claims (Court) in its Memorandum Decision in June 2015 found that the opinion lacked sufficient rationale and was inadequate for rating purposes.

The Board is thus left with the newly submitted opinion of a VA hematologist/medical oncologist in November 2015 who opined that the chemical exposure during the Veteran's service in Vietnam was at least as likely as not the cause of his polycythemia vera.  Unlike the two opinions above, this opinion is supported by rational.  Here, the physician noted that the Veteran was presently under his care and he relayed the Veteran's medical and military history in some detail.  He acknowledged that while the medical evidence was not definitive, he based his nexus opinion on the fact that are indications medically of a link between exposure to benzene and the development of polycythemia vera.  He also based his opinion on the fact that the Veteran did not have a family history of hematological disorders, although he similarly acknowledged that such a link had not been clearly established.  

The Board finds that the VA physician's opinion above provides adequate positive nexus evidence between the Veteran's polycythemia vera and inservice exposure to Agent Orange.  Indeed, the Court pointed out in the June 2015 Decision Memorandum that neither the Court nor the Board requires an examiner to make a finding of "strong medical evidence" in order to provide a positive nexus opinion.  The Court cited to Jones v. Shinseki, 23 Vet. App. 382, 387-88, 388 n.1. (2010) which noted that "the legal standard of evidentiary preponderance is not to be confused with the clinical standard of medical certainty:  and that "although the data may not establish a causal relationship to a medical certainty [which means 95% confidence level, or general acceptance by the medical community], they may nonetheless meet the more-likely-than-not standard of the law" (quoting Hodges v. Sec'y. of Dep't. of Health and Human Servs., 9 F. 3d 958, 961-63, 965 (Fed. Cir. 1993) (Newman, J., dissenting))).   

In light of the above, the Board finds that the weight of evidence supports granting the Veteran's claim of entitlement to service connection for polycythemia vera.  38 C.F.R. § 3.303; Combee v. Brown, 34 F. 1039, 1042 (Fed. Cir. 1994).



ORDER

Service connection for polycythemia vera, claimed as due to exposure to herbicides, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


